Citation Nr: 1325178	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  11-02 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Northport, New York


THE ISSUE

Entitlement to reimbursement of medical expenses for non-VA treatment at private medical facilities on September 22, 2010 and from October 12-13, 2010.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1988 to May 1990.
This matter is before the Board of Veterans' Appeals (the Board) on appeal of November 2010 decisions issued by the VA Medical Center (VAMC) in Northport, New York, which denied entitlement to private medical expenses incurred on September 22, 2010 and from October 12-13, 2010.

The Veteran testified at a Board hearing before the undersigned in November 2011.  A transcript of the hearing has been associated with the Veteran's VA claims file.


REMAND

The Veteran seeks medical reimbursement for non-VA medical care administered at private medical facilities on September 22, 2010 and from October 12-13, 2010.  Specifically, on September 22, 2010, the Veteran underwent a laryngoscopy with Dr. S.M.Z. in Boston, Massachusetts.  From October 12-13, 2010 the Veteran had inpatient treatment at a private hospital in Boston, and underwent laser surgery of his vocal cord and biopsy of his lymph nodes, tonsils and tongue, also with Dr. S.M.Z. 

The Veteran's reimbursement claims were denied under the provisions of the Veterans Millennium Health Care and Benefits Act, which became effective in May 2000 and is codified at 38 U.S.C.A. § 1725 (West 2002 & Supp 2013).  To be eligible for payment or reimbursement under this law, multiple conditions must be met including, in relevant part, that VA or other VA facilities/providers were not feasibly available when treatment was sought, and an attempt to use them beforehand would not have been considered reasonable by a prudent lay person.  38 C.F.R. § 17.1002(d) (2012).  The VAMC denied payment or reimbursement for the Veteran's medical expenses precisely because it determined that VA facilities were feasibly available to provide the care.

In his January 2011 Notice of Disagreement, the Veteran argued that he sought treatment outside of VA for his vocal cord cancer and potential other cancers based on the low quality of care being received at the Northport VAMC and because he was specifically told laser treatment was not a feasible treatment option at VA.  Indeed, the Veteran asserted that VA was not treating him in a timely manner given the fact that he was advised that he possibly had a second unknown tumor or lymphoma.  Further, and crucially, the Veteran reported that his VA doctor advised that the only course of treatment the Veteran would be able to receive to treat his cancer at VA was radical surgery to remove his vocal cord and/or radiation and/or chemotherapy, when in fact he was a candidate for laser surgery.  Significantly, at the November 2011 hearing, the Veteran's wife emphasized that they did not have the VA perform the surgery to remove his vocal cord because they were told the laser surgery was not feasibly able to be done.  See the Board Hearing Tr. at 6-7.  

Unfortunately, Dr. S.M.Z.'s October 2010 operative reports, and his bills for the September 22, 2010 and October 2010 procedures are the only medical records contained in the Veteran's claims file.  In light of the Veteran's assertions with respect to the quality of care he was receiving VA's facilities in Northport NY, as well as his description of the treatment options (or lack thereof) presented to him by VA physicians, the Board believes that the Veteran's VA treatment notes from its facilities in Northport, NY and in Manhattan, New York City, NY must be obtained before an informed decision can be made as to the merits of the Veteran's reimbursement claim.

While the case is being remanded, the Veteran is encouraged to submit, or to request that VA obtain, any additional relevant private treatment records that remain outstanding that he believes would be supportive of his medical reimbursement claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of reports of all relevant VA treatment 
the Veteran has received for his vocal cord cancer from VA's medical facilities in Northport, NY and in Manhattan, New York City, NY dating in 2010.  Efforts to obtain these records should be memorialized in the Veteran's claims file.  If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

If during the pendency of this appeal the Veteran identifies additional treatment at a private facility and submits the proper releases and authorizations, two attempts should be made to obtain such relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  

2. Then, after obtaining the above-referenced records 
and undertaking any other development deemed necessary, review the record again.  If the 
benefits sought on appeal remain denied, in whole or in part, the Veteran should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


